        Case 2:16-md-02724-CMR Document 1005 Filed 05/22/19 Page 1 of 5




                      IN THE t.;NITED STATES DISTRICT COt.;RT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                               -1
                                                   1
 IN RE: GENERIC PHARMACEGTICALS                            MDL ~o. 2724
 PRICING ANTITRUST LITIGATION                      !       Case ~o. 2:16-MD-02724
   ---~------J                                     I       Hon. Cynthia M. Rufe
 THIS DOCGME~T RELATES TO:

 ALL ACTIONS


                                              ORDER

        AND NOW, this 22nd day of ;Vtay 2019, upon consideration of the attached stipulation

of the parties, it is hereby ORDERED that the stipulation is APPROVED. End-Payer Plaintiffs

and Direct Purchaser Plaintiffs may file their reply briefs in further support of their ;Vlotion for

Entry of Set-Aside Orders [MDL Doc. No. 950] on or before June 12, 2019. The reply brief

responding to United HealthCare Services, Inc. and Humana Inc. 's Opposition shall not exceed

25 pages, and the reply brief responding to Kroger Direct Action Plaintiffs' Opposition shall not

exceed 15 pages.

        It is so ORDERED.

                                                       BY THE COURT:
      Case 2:16-md-02724-CMR Document 1005 Filed 05/22/19 Page 2 of 5




                      IN THE UNITED STATES DISTRICT COl:RT
                   FOR THE EASTER~ DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                        I MDL 2724
                                                      I

PRICING ANTITRUST LITIGATIO;\'                        I 16-MD-2724
                                                          HO~. CYNTHIA M. RUFE

THIS DOCUME~T RELATES TO:
                                                      I
ALL ACTIONS


                      STIPULATION CO~CERNING BRIEFING
             ON PLAINTIFFS' MOTION FOR ENTRY OF SET-ASIDE ORDERS

       A;'.'D NOW, come the parties, by and through their undersigned counsel, and hereby

STIPULATE AND AGREE to the following:

        I.     On April 17,2019, End-Payer Plaintiffs and Direct Purchaser Plaintiffs filed their

Motion for Entry of Set Aside Orders [MDL Doc. No. 950]:

       2.      On April 30, 2019, upon the unopposed requests of the Kroger Direct Action

Plaintiffs, Plaintiff Humana Inc., and Plaintiff United HealthCare Services, Inc. (collectively

"DAPs"), this Court extended the deadline by two weeks for DAPs to file their responses to the

Motion [MDL Doc. Nos. 972 & 973];

       3.      Cnder Local Rule 7.1 and this Court's Policies and Procedures, End-Payer

Plaintiffs and Direct Purchaser Plaintiffs' reply briefs are due on '.\,fay 29, 2019 and are limited to

10 pages;

       4.      Given the complexity and importance of the issues presented, End-Payer

Plaintiffs and Direct Purchaser Plaintiffs require additional pages and additional time in which to

file reply briefs in further support of the Motion;
         Case 2:16-md-02724-CMR Document 1005 Filed 05/22/19 Page 3 of 5




         ACCORDI;';GLY, it is HEREBY STIPULATED AND AGREED that End-Payer

Plaintiffs and Direct Purchaser Plaintiffs shall have a two-week extension, until June 12, 2019, in

which to file reply briefs in further support of the Motion for Entry of Set Aside Orders.

         IT IS FCRTHER STIPCLATED A;';D AGREED that the reply brief responding to

United HealthCare Services, Inc. and Humana Inc.'s Opposition shall not exceed 25 pages, and

the reply brief responding to Kroger Direct Action Plaintiffs' Opposition shall not exceed 15

pages.

         IT IS SO STIPULATED.

Dated: May 22, 2019

  Isl Dianne M Nast                               Isl Roberta D Liebenherg
Diane M. :'.Jast                                 Roberta D. Liebenberg
;';ASTLA W LLC                                   FINE, KAPLA:'J A;'.'"D BLACK, R.P.C.
1100 Market Street, Suite 2801                   One South Broad Street, 23rd Floor
Philadelphia, PA 19107                           Philadelphia, PA 19107
215-923-9300                                     215-567-6565
dnast@nastlaw.com                                rliebenberg@finekaplan.com

Liaison and Lead Counsel for Direct              Liaison and Lead Counsel for End-Payer
Purchaser Plaintiffs                             Plaintiffs




                                                 2
      Case 2:16-md-02724-CMR Document 1005 Filed 05/22/19 Page 4 of 5




Isl Samuel J. Randall                  Isl Peter D. St. Phillip
Richard Alan Arnold                    Peter D. St. Phillip
William J. Blechman                    Jennifer Risener
Scott E. Perwin                        Lee Yun Kim
Anna T. ~eill                          LOWEY DANNENBERG, P.C.
Samuel J. Randall                      44 South Broadway, Suite 1100
KEN~Y ~ACHW ALTER, P.A.                White Plains, New York I 0601
1441 Brickell A venue, Suite 1100      Tel. 914-997-0500
:vtiami, Florida 33131                 PStPhillip@lowey.com
305-373-1000                           JRisener@lowey.com
rarnold@knpa.com                       LKim@lowey.com
wblechman@knpa.com
sperwin@knpa.com                       Laura K. Mummert
aneill@knpa.com                        Julia Rebekah McGrath
srandall@knpa.com                      LOWEY DANNENBERG, P.C.
                                       One Tower Bridge
Counsel for the Kroger Direct Action   I 00 Front Street, Suite 520
Plaintiffs                             West Conshohocken, Pennsylvania 19428
                                       Tel: 215-399-4770
                                       LMummert@lowey.com
                                       J:vtcGrath@lowey.com

                                       Todd Schneider
                                       Jason Kim
                                       Kyle Bates
                                       SCHNEIDER WALLACE COTTRELL
                                       KO~ECK Y WOTK YNS LLP 2000 Powell
                                       Street, Suite 1400
                                       Emeryville, California 94608
                                       Tel.: 415-421-7100
                                       tschneider@schneiderwallace.com
                                       jkim@schneiderwallace.com
                                       kbates'.@schneiderwallace.com

                                       Garrett W. Wotkyns
                                       SCHNEIDER WALLACE COTTRELL
                                       KONECKY WOTKYNS LLP 8501 North
                                       Scottsdale Road
                                       Suite 270
                                       Scottsdale, Arizona 85253
                                       Tel: 480-428-0144
                                       GWotkyns@schneiderwallace.com

                                       Counsel for Humana Inc.



                                       3
Case 2:16-md-02724-CMR Document 1005 Filed 05/22/19 Page 5 of 5




                               Isl Judlth A. Zahid
                               Judith A. Zahid
                               Eric W. Buetzow
                               ZELLE LLP
                               44 Montgomery Street, Suite 3400
                               San Francisco, CA 94104
                               415-693-0700
                               jzahid@zelle.com
                               ebuetzow@zelle.com

                              James R. Martin
                              Jennifer Duncan Hackett
                              ZELLE LLP
                               1775 Pennsylvania A venue, ~W.
                              Suite 375
                              Washington, D.C. 20006
                              202-899-4100
                              jmartin@zelle.com
                              jhackett@zelle.com

                              Hamish P.M. Hume
                              Abby L. Dennis
                              Kyle Smith
                              BOIES SCHILLER FLEXNER LLP
                              1401 New York Ave, ~W
                              Washington, D.C. 20005
                              202-895-7580
                              hhume@bsfllp.com
                              adennis@bsfllp.com
                              ksmith@bsfllp.com

                              Duane L. Loft
                              BOIES SCHILLER FLEXNER LLP
                              55 Hudson Yards
                              20th Floor
                              ~ew York, NY 10001
                              212-446-2300
                              dloft@bsflIp.com

                              Counsel for United HealthCare Services,
                              Inc.




                              4
